          Case 1:20-cv-09879-AJN Document 17 Filed 11/25/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           11/25/20

  E.G. individually and as of parent and natural guardian of
  A.I. and L.I, minor children, et al.,

                         Plaintiffs,                                              20-cv-9879 (AJN)

                 –v–                                                                   ORDER

  City of New York, et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

       Plaintiffs have filed a Proposed Order to Show Cause for Emergency Relief. Dkt. No. 6.
The record does not reflect that Plaintiffs have served the Complaint and motion on Defendants
or otherwise notified Defendants of the motion. Nor have Plaintiffs demonstrated that they are
entitled to ex parte relief. See Fed. R. Civ. P. 65(b)(1). Accordingly, the Court hereby ORDERS
Plaintiff to serve the Complaint and accompanying motion on the Defendants by the end of the
day today, November 25, 2020. Plaintiffs are ORDERED to docket an affidavit of service on or
before the end of the day today, November 25, 2020.
       As soon as Defendants have been served, the parties are instructed to meet and confer to
discuss an agreed upon interim solution. If an agreement is reached, the parties shall submit a
proposed order to the Court. If no agreement can be reached, the parties shall submit a joint
letter by November 27, 2020 with a proposed schedule for briefing and oral argument (should the
Court require it). If the parties do not agree on a proposed schedule, the joint letter should
include their respective proposals. The letter must include affirmation that a good faith effort
was made by both sides during the required meet and confer.
       Plaintiffs must serve this Order on the Defendants and submit an affidavit of service by
the end of the day today, November 25, 2020.


       SO ORDERED.
        Case 1:20-cv-09879-AJN Document 17 Filed 11/25/20 Page 2 of 2


Dated: November 25, 2020                  __________________________________
       New York, New York                          ALISON J. NATHAN
                                                 United States District Judge




                                      2
